Citation Nr: 9919996	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to an increased rating for residuals of a 
fractured left tibia and fibula, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
November 1983.

This matter arises from a December 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.

In December 1997, the veteran requested an RO hearing, which 
was held in January 1998, and reserved her right to request a 
Board hearing at a later date.  While she did not respond to 
the RO's inquiry regarding a hearing before the Board, her 
service representative submitted a statement in October 1998 
which did not request additional hearing.  Therefore, the 
Board will proceed with review of the record as it currently 
stands.   


FINDINGS OF FACT

1.  There is no medical evidence of a current hearing loss 
disability.

2.  The residuals of the veteran's fractured left tibia and 
fibula are productive of slight ankle disability with some 
functional loss of the ankle due to pain.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
defective hearing is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.385 (1998).

2.  The criteria for a disability rating of 20 percent for 
residuals of a fractured left tibia and fibula have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
445, 4.71a, Diagnostic Code 5262 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Defective Hearing

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether veteran has crossed the 
threshold of establishing a well-grounded claim for service 
connection.  In this regard, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is meritorious or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).  To 
satisfy the burden of establishing a well-grounded service 
connection claim, there must be: a medical diagnosis of a 
current disability; evidence of an incurrence or aggravation 
of a disease or injury in service, as shown through medical 
or, in certain circumstances, lay evidence; and medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence 
showing that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (1997). 

The veteran asserts that she developed hearing loss as a 
result of exposure to noise during service.  For purposes of 
a hearing loss claim, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).   

In the instant case, the veteran does not demonstrate a 
disability with regard to her hearing for the purposes of 
establishing entitlement to VA benefits.  A VA audiology 
examination performed in February 1997 showed an average pure 
tone threshold in each ear of 20 decibels, with no single 
frequency showing a threshold higher than 25 decibels.  Her 
speech recognition score was 100 percent in each ear.  She 
was reported to have normal hearing bilaterally with high 
frequency tinnitus (for which service connection has been 
granted).  

Despite her testimony during the January 1998 hearing that 
she was diagnosed with hearing loss in her right ear, there 
is no medical evidence to support that the veteran has a 
disability for VA purposes.  She apparently was seen by 
someone who worked for a hearing aid company and was 
prescribed a hearing aid for her right ear.  However, there 
is no evidence to indicate that he was a medical practitioner 
or certified audiologist qualified to administer such 
evaluations.  Moreover, as the claim is not well grounded, 
there is no duty to assist on the VA's part to obtain such 
information.  38 U.S.C.A. § 5107.  The Board does not 
consider the veteran's testimony as notice to VA that 
relevant evidence may exist or could be obtained, which, if 
true, would serve to render the veteran's claim for service 
connection for defective hearing well grounded.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).   

Accordingly, as there is no medical evidence of current 
hearing loss disability, the veteran's claim must be denied 
as not well grounded.  38 U.S.C.A. § 5107(a).

  
II.  Increased Rating for Residuals of Fractured Tibia and 
Fibula

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

The Board notes that medical evidence consisting of VA X-ray 
reports of the veteran's left leg from 1991, 1992, and 1997, 
were associated with the claims file subsequent to 
certification of the appeal to the Board.  As the evidence is 
duplicative, and has been considered previously by the RO, a 
remand for the issuance of a supplemental statement of the 
case is unnecessary, as is a waiver from the veteran for the 
RO to consider the evidence prior to the Board's review.  
38 C.F.R. §§ 19.37, 20.1304(c) (1998).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran asserts that she has difficulty with her left 
ankle and that she experiences significant pain in both her 
ankle and at the site of the fracture, which warrants an 
increased disability rating.  She is currently assigned a 10 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5262, which refers to impairment of the tibia and fibula.  A 
10 percent rating is warranted for slight knee or ankle 
disability, and a 20 percent rating requires moderate knee or 
ankle disability.  

After reviewing the evidence of record, the Board concludes 
that the residuals of the fracture of the veteran's left leg 
are productive of no more than slight knee or ankle 
disability and do not warrant a 20 percent rating under 
schedular criteria.  Private medical records associated with 
the claims file cover the period from November 1986 to May 
1992, and make reference to the veteran's left lower leg or 
ankle.  However, there is record of treatment for left knee 
problems from March through May 1992.  The veteran was 
treated by Paul Reiman, M.D., for chronic anterior knee pain.  
A physical examination in March 1992 showed no evidence of 
clinical abnormality with the exception of tenderness in the 
medial and anterior lateral aspects of the left knee.  A 
magnetic resonance imaging (MRI) in May 1992 revealed some 
mild thinning of the articular cartilage of the anterior 
femoral condyle, with no evidence of meniscal or ligamentous 
tear, soft tissue mass, or other significant abnormality.  
The physician noted a question of a slight stretch injury of 
the lateral collateral ligament, but indicated it was not a 
definite finding.   

The veteran's February 1997 VA examination report noted her 
complaints of pain over the years in her left leg and ankle 
since the 1983 injury.  She reported pain with prolonged 
standing or walking, or winter weather.  The physical 
examination revealed that the veteran was able to ambulate 
without difficulty, as well as heel and toe walk and squat.  
The examiner questioned slight varus close to the ankle at 
the distal tibia and noted tenderness and soreness at the 
distal tibia without swelling or other deformity.  There was 
a "little bit of pain and tenderness" around the ankle with 
dorsiflexion to 10 degrees and plantar flexion to between 30 
and 35 degrees.  There was no instability noted in the ankle.  
X-rays of the left ankle revealed very early minimal 
arthritis, particularly laterally, with the ankle mortise 
joint maintained.  X-rays of the left lower leg showed old, 
solidly healed fractures of the distal shaft of the tibia and 
fibula with no new fracture seen.  The radiologist noted that 
there had been no change from the previous X-ray of June 
1992, which showed that the tibial fracture fragment had been 
displaced laterally and angulated posterioraly with slight 
overriding of the fibular fracture fragments.  The diagnosis 
reported was: residual fracture of the left tibia and fibula, 
left ankle strain.  The examiner noted that secondary to the 
fracture and her gait, the veteran had symptoms and a left 
ankle strain.  

During a January 1998 RO hearing, the veteran testified that 
the biggest problem she faced with her left leg was the 
aching and difficulty walking, especially during winter.  She 
stated that her left knee would sometimes lock up and when 
she experienced pain, primarily at the site of the fracture, 
it was a throbbing continuous pain.  She testified that she 
worked as a mail carrier from 1986 until 1995, but was forced 
to give it up, in part, because of her left leg disability.  
She stated that she was not under the care of any private 
physician and stopped seeing Dr. Reiman after the MRI, as he 
had recommended surgery that she did not want.  She stated 
that she had been through physical therapy under Dr. Reiman's 
care and was currently taking over-the-counter medication for 
pain.  She further testified that she was involved in the 
VA's vocational rehabilitation program.  

While the veteran clearly has pain and some limitation of 
motion of her left ankle as fracture residuals, the medical 
evidence does not support a finding that the reported 
symptomatology results in more than slight disability of the 
knee or ankle.  Indeed, the left knee was shown to be 
essentially normal without evidence of arthritis or meniscal 
tear.  Moreover, there are no current complaints from the 
veteran regarding her left knee.  Nor is there medical 
evidence of more than slight disability of the left ankle, as 
demonstrated by the VA examination findings.  Notwithstanding 
the veteran's testimony that her left knee has "locked up" 
in the past, there is no objective medical evidence of a left 
knee disorder.

However, although the veteran's left leg disability does not 
meet the criteria for a 20 percent rating under the 
applicable diagnostic code, her complaints of painful motion 
must be considered pursuant to 38 C.F.R. §§ 4.40 and 4.45.  
According to the regulations, VA is required to consider 
whether an increased evaluation may be assigned on the basis 
of functional loss due to pain or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Applying the regulations to the facts of this case, the Board 
finds that the residuals of the veteran's fractured left 
tibia and fibula warrant assignment of a 10 percent rating 
for functional loss involving the left ankle.  The veteran 
has consistently reported pain and aching in her left ankle, 
and the VA examination of February 1997 reflected some 
limitation of motion, with objective evidence of tenderness 
about the ankle joint.  Moreover, the X-ray report indicted 
early arthritis of the left ankle.  Thus, after considering 
the veteran's testimony, which the Board finds to be 
credible, and which was corroborated by the VA examination 
report, the Board finds that the disability rating should be 
increased from 10 percent to 20 percent because of painful 
motion.  


ORDER

Service connection for defective hearing is denied.

An evaluation of 20 percent for residuals of a fractured left 
tibia and fibula is granted, subject to regulations governing 
the award of monetary benefits.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

